DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 2, 5-17, 20-32, 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Elbasiony et al. (US 2014/0257087; hereinafter Elbasiony), in view of Yamazaki et al. (US5,497,776; hereinafter Yamazaki).

Regarding claim 1, Elbasiony discloses a stent visualization and malapposition detection system.  Elbasiony shows an intravascular image processing method (see abstract, par. [0007]) comprising: acquiring intravascular data of a portion of a lumen (see par. [0042], [0060]); determining an ROI based on characteristics of the acquired intravascular data (see par. [0042], [0061], [0084], [0092]); determining an initial longitudinal view of the portion of the lumen based on the determined ROI (see par. [0059], [0077], [0083], [0084]); and automatically displaying, without user interaction, the initial longitudinal view and a tomographic view of the portion of the lumen (see par. [0024], [0056], [0058], [0073], [0077], [0083], [0094]; fig. 3A, 3C and 5).
But, Elbasiony fails to explicitly state that determining the initial longitudinal view of the portion of the lumen is done based adjusting an orientation angle so the ROI appears. 
	Yamazaki discloses imaging system for displaying 3D image.  Yamazaki teaches determining the initial longitudinal view of the portion of the lumen is done based adjusting an orientation angle so the ROI appears (see fig. 13a and 13 b; col. 14, line 52 to col. 15, lines 47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the filing of the effective date of the claim invention, to have utilized the teaching of determining the initial longitudinal view of the portion of the lumen is done based adjusting an orientation angle so the ROI appears in the invention of Elbasiony, as taught by Yamazaki, to confirm whether or not the ROI is in the image slice and can be contained in the displayed 3D image easily and promptly. 
Regarding claim 2, Elbasiony shows wherein the characteristics are fluorescence, tissue characterisitcs, or shadows of the acquired intravascular data (see par. [0080], [0081]).

Regarding claim 5, Elbasiony shows wherein the method includes a record mode, a process mode, and a review mode (see par. [0042], [0043]).

Regarding claim 6, Elbasiony shows wherein the intravascular data is obtained by MMOCT (multi-modality optical coherence tomography) (see par. [0047], [0057]).

Regarding claim 7, Elbasiony shows wherein the MMOCT includes one or more of OCT (optical coherence tomography), [TVUS (intravascular ultrasound), NIRF (near infrared fluorescence), NIRAF (near infrared autofluoresence), and NIRS (near infrared spectroscopy) (see par. [0047], [0057]).
Regarding claim 8, Elbasiony shows wherein the ROI includes one or more of high fluorescence regions, guidewire characteristics with no fluorescence region, and tissue characteristics (see par. [0042], [0083], [0084], [0092]).
Regarding claim 9, Elbasiony shows wherein the tissue characteristics include one or more of lipid, calcifications, bifurcation, thin-cap fibroatheroma, edge dissection, stent malapposition, stent underexpansion, thrombus, tissue protrusion, and stenosis (see par. [0042], [0083], [0084], [0092]).
Regarding claim 10, Elbasiony shows comprising displaying a button on the display, and in response to a click on the display button, displaying the initial longitudinal view (see par. [0082]).
Regarding claim 11, Elbasiony shows wherein the initial longitudinal view is a cross-sectional longitudinal view or a three-dimensional half pipe cut longitudinal view (see par. [0082]).

Regarding claim 12, Elbasiony shows a type of the ROI for determining the initial longitudinal view (see par. [0042], [0083], [0084], [0092]).
Regarding claim 13, Elbasiony shows selecting on of multiple of RIOS (see par. [0055], [0081], [0084]), and moving to another ROI with a click on a display button (see par. [0055], [0081], [0082] [0084]).
Regarding claim 14, Elbasiony shows simultaneously displaying the multiple ROI (see par. [0055], [0081], [0084]).
Regarding claim 15, Elbasiony and Yamazaki disclose the invention substantially as described in the 103 rejection above, furthermore, Elbasiony shows displaying information on the tomographic view (fig. 3A, 3C and 5),  Yamazaki teaches displaying the angle (see fig. 13a).
Regarding claim 16, Elbasiony discloses a stent visualization and malapposition detection system.  Elbasiony shows an intravascular image processing method (see abstract, par. [0007]) comprising: acquiring intravascular data of a portion of a lumen (see par. [0042], [0060]); determining an ROI based on characteristics of the acquired data (see par. [0042], [0061], [0084], [0092]); determining an initial longitudinal view of the portion of the lumen based on the determined ROI (see par. [0059], [0077], [0083], [0084]); and automatically displaying, without user interaction, the initial longitudinal view and a tomographic view of the portion of the lumen (see par. [0024], [0056], [0058], [0073], [0077], [0083], [0094]; fig. 3A, 3C and 5).
But, Elbasiony fails to explicitly state that determining the initial longitudinal view of the portion of the lumen is done based adjusting a position in the longitudinal direction so the ROI appears. 
	Yamazaki discloses imaging system for displaying 3D image.  Yamazaki teaches determining the initial longitudinal view of the portion of the lumen is done based adjusting an orientation angle so the ROI appears (see fig. 13a and 13 b; col. 14, line 52 to col. 15, lines 47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the filing of the effective date of the claim invention, to have utilized the teaching of determining the initial longitudinal view of the portion of the lumen is done based adjusting an orientation angle so the ROI appears in the invention of Elbasiony, as taught by Yamazaki, to confirm whether or not the ROI is in the image slice and can be contained in the displayed 3D image easily and promptly. 
Regarding claim 17, Elbasiony shows the characteristics are fluorescence, tissue characteristics, or shadows of the acquired intravascular data (see par. [0080], [0081]).
Regarding claim 20, Elbasiony shows wherein the method includes a record mode, a process mode, and a review mode (see par. [0042], [0043]).
Regarding claim 21, Elbasiony shows wherein the intravascular data is obtained by MMOCT (multi-modality optical coherence tomography) (see par. [0047], [0057]).
Regarding claim 22, Elbasiony shows wherein the MMOCT includes one or more of OCT (optical coherence tomography), [VUS (intravascular ultrasound), NIRF (near infrared fluorescence), NIRAF (near infrared autofluoresence), and NIRS (near infrared spectroscopy) (see par. [0047], [0057]).


Regarding claim 23, Elbasiony shows wherein the ROI includes one or more of high fluorescence regions, guidewire characteristics with no fluorescence region, and tissue characteristics (see par. [0042], [0083], [0084], [0092]).
Regarding claim 24, Elbasiony shows wherein the tissue characteristics include one or more of lipid, calcifications, bifurcation, thin-cap fibroatheroma, edge dissection, stent malapposition, stent underexpansion, thrombus, tissue protrusion, and stenosis (see par. [0042], [0083], [0084], [0092]).
Regarding claim 25, Elbasiony shows displaying a button on a display, and in response to a click on the display button, displaying the one or more portions (see par. [0082]).
Regarding claim 26, Elbasiony shows wherein the one or more portions is a cross-sectional longitudinal portion or a three-dimensional half pipe cut longitudinal portion (see par. [0082]).
Regarding claim 27, Elbasiony and Yamazaki disclose the invention substantially as described in the 103 rejection above, furthermore, Yamazaki teaches presetting a type of the ROI for determining the display position (see fig. 13a and 13 b; col. 14, line 52 to col. 15, lines 47).
Regarding claim 28, Elbasiony shows selecting on of multiple of RIOS (see par. [0055], [0081], [0084]), and moving to another ROI with a click on a display button (see par. [0055], [0081], [0082] [0084]).
Regarding claim 29, Elbasiony shows simultaneously displaying the multiple regions (see par. [0055], [0081], [0084]).

Regarding claim 30, Elbasiony shows displaying the angle on the tomographic view (see par. [0077]).
Regarding claim 31, Elbasiony discloses a stent visualization and malapposition detection system.   Elbasiony shows an intravascular image processing apparatus (see abstract; par. [0007]; see fig. 1B) comprising: at least one processor (see fig. 1B) configured to: acquire intravascular data of a portion of a lumen (see par. [0042], [0060]); determine an initial longitudinal view of the portion of the lumen based on the determined ROI (see par. [0059], [0077], [0083], [0084]); and automatically displaying, without user interaction, the initial longitudinal view and a tomographic view of the portion of the lumen (see par. [0024], [0056], [0058], [0073], [0077], [0083], [0094]; fig. 3A, 3C and 5).
But, Elbasiony fails to explicitly state that determining the initial longitudinal view of the portion of the lumen is done based adjusting an orientation angle so the ROI appears. 
	Yamazaki discloses imaging system for displaying 3D image.  Yamazaki teaches determining the initial longitudinal view of the portion of the lumen is done based adjusting an orientation angle so the ROI appears (see fig. 13a and 13 b; col. 14, line 52 to col. 15, lines 47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the filing of the effective date of the claim invention, to have utilized the teaching of determining the initial longitudinal view of the portion of the lumen is done based adjusting an orientation angle so the ROI appears in the invention of Elbasiony, as taught by Yamazaki, to confirm whether or not the ROI is in the image slice and can be contained in the displayed 3D image easily and promptly. 

Regarding claim 32, Elbasiony shows wherein the characteristics are fluorescence or shadows of the acquired intravascular data (see par. [0080], [0081]).

Regarding claim 35, Elbasiony shows, wherein the intravascular data is obtained by MMOCT (multi-modality optical coherence tomography) (see par. [0047], [0057]).
Regarding claim 36, Elbasiony shows wherein the MMOCT includes one or more of OCT (optical coherence tomography), IVUS (intravascular ultrasound), NIRF (near infrared fluorescence), NIRAF (near infrared autofluoresence), and NIRS (near infrared spectroscopy) (see par. [0047], [0057]).
Regarding claim 37, Elbasiony shows wherein the ROI includes one or more of high fluorescence regions, guidewire characteristics with no fluorescence region, and tissue characteristics (see par. [0042], [0083], [0084], [0092]).
Regarding claim 38, Elbasiony shows wherein the tissue characteristics include one or more of lipid, calcifications, bifurcation, thin-cap fibroatheroma, edge dissection, stent malapposition, stent underexpansion, thrombus, tissue protrusion, and stenosis (see par. [0042], [0083], [0084], [0092]).
Regarding claim 39, Elbasiony shows further comprising presetting a type of the ROI for determining the initial longitudinal view (see par. [0042], [0083], [0084], [0092]).
Regarding claim 40, Elbasiony shows selecting on of multiple of RIOS (see par. [0055], [0081], [0084]), and moving to another ROI with a click on a display button (see par. [0055], [0081], [0082] [0084]).

Regarding claim 41, Elbasiony discloses a stent visualization and malapposition detection system.   Elbasiony shows a storage medium storing a program for causing a computer to execute an intravascular image processing method for an image processing apparatus, the method comprising: acquiring intravascular data of a portion of a lumen (see par. [0042], [0060]); determining an initial longitudinal view of the portion of the lumen based on the determined ROI (see par. [0059], [0077], [0083], [0084]); and automatically displaying, without user interaction, the initial longitudinal view and a tomographic view of the portion of the lumen (see par. [0024], [0056], [0058], [0073], [0077], [0083], [0094]; fig. 3A, 3C and 5).
But, Elbasiony fails to explicitly state that determining the initial longitudinal view of the portion of the lumen is done based adjusting a position in the longitudinal direction so the ROI appears. 
Yamazaki discloses imaging system for displaying 3D image.  Yamazaki teaches determining the initial longitudinal view of the portion of the lumen is done based adjusting an orientation angle so the ROI appears (see fig. 13a and 13 b; col. 14, line 52 to col. 15, lines 47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the filing of the effective date of the claim invention, to have utilized the teaching of determining the initial longitudinal view of the portion of the lumen is done based adjusting an orientation angle so the ROI appears in the invention of Elbasiony, as taught by Yamazaki, to confirm whether or not the ROI is in the image slice and can be contained in the displayed 3D image easily and promptly. 



Claims 3, 4, 18, 19, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Elbasiony et al. (US 2014/0257087; hereinafter Elbasiony), in view of Yamazaki et al. (US5,497,776; hereinafter Yamazaki) as applied to claims 1, 16 and 31 above, and further in view of Courtney et al. (US 2015/0366536; hereinafter Courtney).
Regarding claims 3 and 4, Elbasiony and Yamazaki disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state artificial intelligence. 
Courtney discloses a system and method for improved visualization during minimally invasive procedure.  Courtney teaches using artificial intelligence (see par. [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using artificial intelligence in the invention of Elbasiony and Yamazaki, as taught by Courtney, to be able to accurately and fast way to determine pattern recognition that is able to identify most likely tissue composition for a particular region. 
Regarding claims 18 and 19, Elbasiony and Yamazaki disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state artificial intelligence. 
Courtney discloses a system and method for improved visualization during minimally invasive procedure.  Courtney teaches using artificial intelligence (see par. [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using artificial intelligence in the invention of Elbasiony and Yamazaki, as taught by Courtney, to be able to accurately and fast way to determine pattern recognition that is able to identify most likely tissue composition for a particular region. 
Regarding claims 33 and 34, Elbasiony discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state artificial intelligence. 
Courtney discloses a system and method for improved visualization during minimally invasive procedure.  Courtney teaches using artificial intelligence (see par. [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using artificial intelligence in the invention of Elbasiony, as taught by Courtney, to be able to accurately and fast way to determine pattern recognition that is able to identify most likely tissue composition for a particular region. 

Response to Arguments
The previous claim objections to claims 1, 16, 31 and 41 have been withdrawn in view of Applicant’s amendments to the claims. 
The previous rejection under 35 USC 101 has been withdrawn in view of Applicant’s amendments to the claims. 
The previous claim rejection under 35 USC 112 (b) has been withdrawn in view of Applicant’s amendments to the claims. 
Applicant’s arguments filed on 04/05/2022with respect to prior art rejection of the independent claims have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.  The Examiner has provided new prior art Yamazaki to teach determining the initial longitudinal view of the portion of the lumen is done based adjusting an orientation angle so the ROI appears (see fig. 13a and 13 b; col. 14, line 52 to col. 15, lines 47).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793